Citation Nr: 1627607	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  15-31 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Gerald Kiehl, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel
INTRODUCTION

The Veteran served on active duty in the Marine Corps from December 1976 to March 1987, April 1987 to August 1987, and from June 1988 to September 1997, including service at Camp LeJeune.  The Veteran died in June 2012.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.
 
The appellant appeared at a Board hearing via videoconference in March 2016; a transcript of which is contained within the electronic claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant essentially contends that the Veteran's death was caused by contaminated water exposure while he was stationed at Camp Lejeune. 

The Veteran's death certificate lists the immediate cause of death as cardiopulmonary arrest due to metastatic lung cancer. 

A VA opinion was issued in October 2013, in which the VA examiner stated that the Veteran's lung cancer was more likely due to his long-term history of heavy tobacco use than his exposure to contaminated drinking water at Camp LeJeune.  

With regard to veterans who served at Camp Lejeune between 1957 and 1987, VA has recognized potential exposure to contaminants present in the base water supply prior to 1987. VA Adjudication Procedure Manual, M21-1, Part III, Subpart iii, Chapter 2, Section E.7.a. Based on the Veteran's service at Camp Lejeune during the above time frame, the Board finds that a medical opinion is necessary to determine the etiology and relationship, if any, between the claimed lung cancer and the Veteran's period of active service, to include as a result of exposure to contaminated drinking water at Camp Lejeune.  Although the October 2013 VA examiner determined that the Veteran had a chronic long-term history of heavy tobacco use, the opinion did not consider the Veteran's many years of service at Camp Lejeune.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion, from a clinician with the appropriate expertise concerning whether the Veteran's metastatic lung cancer was related to service. The clinician should review the electronic records on Virtual VA and VBMS and should note that review in the examination report.

The AOJ should provide the examiner with the timeframe of potential exposure to environmental hazards at Camp Lejeune as well as the Fact Sheets specified in the M21-1, IV.ii.1.l.6.f.  

The clinician should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the deceased Veteran's metastatic lung cancer is related to active service, including the Veteran's many years of service at Camp Lejeune during the period of water contamination.  In forming this opinion, the examiner must consider and comment on the Fact Sheets and any other documents provided by the AOJ.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it. 

2. After the development directed above has been completed to the extent possible, readjudicate the issue on appeal. If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




